--------------------------------------------------------------------------------


 ASSIGNMENT OF MANAGEMENT AGREEMENT




Parties to this Assignment Agreement


The parties to this Assignment Agreement are:


Century Casinos, Inc., a Delaware corporation (“Century” hereinafter);


Flyfish Casino Consulting AG (“FCC” hereinafter), a Swiss corporation; and


Century Resorts International Ltd. (“CRI” hereinafter), a Mauritius corporation
and a 100% subsidiary of Century.




WITNESSETH THAT:


WHEREAS, Century and FCC have entered into a Management Agreement (“Agreement”
hereinafter) in March 2001, with amendments entered into on October 11, 2001;
October 12, 2002 and March 29, 2004; and


WHEREAS, CRI is a subsidiary company of Century; and


WHEREAS, both Century and FCC desire to assign this Agreement from Century to
CRI.


NOW THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:





1.  
Assignment



The Agreement is assigned in all respects, with all rights and obligations, from
Century to CRI. CRI accepts this assignment.



2.  
Guarantee



CRI will invoice Century, and Century will compensate CRI, for that portion of
services under the Agreement that have been respectively will be performed by
FCC for Century. Further, Century guarantees to CRI and FCC that it will
reimburse and guarantee for CRI, in case CRI should not be able to fulfill any
of its obligations from this assignment.



3.  
Date of Assignment and Effective Date



The date of this assignment shall be the date of the last signature. The date
this assignment becomes effective in all respects shall be January 1, 2005




IN WITNESS WHEREOF, Century, CRI and FCC have duly executed this Agreement as of
the day and year first above written.



 
FOR CENTURY RESORTS INTERNATIONAL LTD.
         
By:
           //s// Richard Arlove  February 23, 2005  
Mr. Richard Arlove, Director
Date
               //s// Vony Ramsamy  February 23, 2005  
Mr. Vony Ramsamy, Director
Date
       
FOR FLYFISH CASINO CONSULTING AG:
         
By:
           //s// Werner Stocker  February 15, 2005  
Mr. Werner Stocker, Verwaltungsrat
Date
       
FOR CENTURY CASINOS, INC.:
         
By:
           //s// Robert S. Eichberg  February 14, 2005  
Robert S. Eichberg, Director
Date
       
By:
           //s// Gottfried Schellmann  February 23, 2005  
Mag. Gottfried Schellmann
Date
 
Director and Member of 
   
Compensation Committee
         
By:
           //s// Dinah Corbaci  February 15, 2005  
Dr. Dinah Corbaci, Director
Date
 
and Member of
   
Compensation Committee
 



